DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s preliminary amendment filed 1/29/2020 is acknowledged.  Claims 1-18 have been canceled.  Claims 19-37 have been added and are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/202 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 4.	Claims 19-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 U.S. Patent No. 9738929.
	An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).  interest, wherein the redundant sequence information comprises the nucleotide sequence of the complementary strands; and determining a consensus sequence for the region of interest based on the redundant sequence information and wherein the monitoring comprises a detection period and a non-detection period, wherein the rate of passage of the polynucleotide through the nanopore by the enzyme chaperone is sped up during the non-detection period and slowed during the detection period, wherein the monitored variations in ionic current through the nanopore in the detection period is subjected to the analyzing and determining steps. The limitations of the claims 20-35 of the instant invention are embodied in the method steps of the claims 2-15 and 17 of US Patent 9738929. The claims 19-37 of the instant invention only varies slightly in wording from the claims 1-17 of US Patent 9738929 and comprise of a species/genus relationship.    Thus, 
	 As the court stated in In re Goodman, 29 USPQ2d 2010 (CAFC 1993), “a second application-- "containing a broader claim, more generical in its character than the specific claim in the prior patent"--typically cannot support an independent valid patent.  Miller, 151, U.S. at 198; See Stanley, 214 F.2d at 153.   Thus, the generic invention, as noted above is "anticipated" by the species of the patented invention.  Cf., Titanium metal corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claims).  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generical application. "In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354".

5.	Claims 19-29, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9057102.  
	An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the recited claims of the instant invention and the claims 1-20 of US 
	Additionally, the claims 1-20 of US Patent 9057102 do not recite the limitations of claims 26 and 27 wherein the polynucleotide is greater than 75% or greater than 90% double stranded DNA.  However, the patent defines that greater than 75% or even greater than 90% of the target sequence will be double stranded or otherwise internally complementary (see col. 62, lines 55-60).     
	Thus, the claims 1-20 of US Patent 9057102 and the claims 19-29, 36 and 37 of the instant invention fall within the scope of each other.   As the court stated in In re Goodman, 29 USPQ2d 2010 (CAFC 1993), “a second application-- "containing a broader claim, more generical in its character than the specific claim in the prior patent"--typically cannot support an independent valid patent.  Miller, 151, U.S. at 198; See Stanley, 214 F.2d at 153.   Thus, the generic invention, as noted above is "anticipated" by the species of the patented invention.  Cf., Titanium metal corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any . "In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354".

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Akeson et al (US 20060063171, citation made of record in patent trial and appeal board document proceedings IPR2018-01792) teach method for analyzing a target polynucleotide, comprising the steps of: (a) introducing the target polynucleotide to a nanopore analysis system comprising a nanopore aperture; (b) allowing the target polynucleotide to move with respect to the nanopore aperture to produce a signal at a rate of 350-2000 Hz; and (c) monitoring the signal corresponding to the movement of the target polynucleotide with respect to the nanopore aperture, thereby analyzing the target polynucleotide (see pages 11-12).
	Dennison et al (US 20030055816) teach a method of detecting alternations or mutations in a polynucleic acid sequence, comprising: providing a surface containing a channel of a dimension sufficient to allow sequential monomer-by-monomer passage of a single-stranded polynucleic acid, but not of a double-stranded polynucleic acid; providing a source of a test polynucleic acid to be analyzed at one side of the surface; inducing passage of the test polynucleic acid through the channel and monitoring the passage of the test polynucleic acid through the channel; and wherein the method is performed at a temperature that allows a probe to hybridize to the test polynucleic acid if the probe is perfectly complementary to a portion of the polynucleic acid, but increases 
The prior art does not teach the combination of method steps recited in the claims of the pending claims.
Conclusion
7.	No claims are allowed.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637